Order entered April 29, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00395-CV

                          PILAR SANDERS, Appellant

                                         V.

                          DEION SANDERS, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-04718-2014

                                     ORDER

      The clerk’s record in this appeal is overdue. By letters filed April 13 and 28,

2020, Collin County District Clerk Lynne Finley has informed the Court that the

clerk’s record has not been filed because appellant has not paid for it. We note this

is an appeal from a judgment on remand.         In the course of the first appeal,

docketed appellate cause number 05-16-00248-CV, we reversed the trial court’s

order sustaining a contest to appellant’s affidavit of indigence and determined

appellant was allowed to proceed without prepayment of costs. See Sanders v.
Sanders, 05-16-00248-CV, 2016 WL 1469613, *2 (Tex. App.—Dallas April 14,

2016, no pet.) (mem. op.).      Nothing before us reflects appellant’s financial

circumstances have materially changed or that the trial court has ordered appellant

to pay costs. See generally TEX. R. CIV. P. 145. Accordingly, we ORDER Ms.

Finley to file the clerk’s record without payment of costs no later than May 15,

2020.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finley and the parties.

                                            /s/    BILL WHITEHILL
                                                   JUSTICE